DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 was filed after the mailing date of the non-Final Office Action on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 3/23/2021 has been entered.  Claims 8-20 have been canceled.  Claims 21-33 have been entered.  Applicant’s amendment and corresponding arguments, see Pages 10-12, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 21 are allowable for requiring:
“…wherein a surface of each mark is inclined in a tyre circumferential direction with respect to the reference surface, each mark has a concave portion in which a surface thereof is lower than the reference surface and a convex portion in which a surface thereof is higher than the reference surface, and the concave portion is arranged on one side in the tyre circumferential direction and the convex portion arranged on the other side in the tyre circumferential direction, 
wherein the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion, and 
wherein the mark indicating portion has a plurality of the marks…”
Meaning the rib surrounding the marking indicating portion distinguishes the mark indicating portion as separate and discrete from the sidewall portion.
The closest prior art of record, Yonetsu (US 2018/0099530 A1), discloses sidewall portion (12 in Figures 16-17) provided with a mark indicating portion having one or more marks (14), wherein the mark indicating portion comprises a reference surface (12A) provided on a surface of the sidewall portion and the one or more marks formed on the reference surface (profile line 30 in Figure 17).  A surface of each mark is inclined in a tire circumferential direction with respect to the reference surface (Figures 16-17, paragraphs 0067-0068) and each mark is provided with a concave and convex portion in which a surface thereof is lower/higher than the reference surface (14E, 14D in Figures 16-17, paragraph 0070) and the concave portion is arranged on one side and the convex portion arranged on the other side in the tire circumferential direction (as shown in Figures 16-17, paragraphs 0067-0068).  However, Yonetsu fails to teach or suggest the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion, and wherein the mark indicating portion encompasses the marks.
	Another prior art, Fujioka (US 2010/0051159 A1), is referenced for disclosing a mark indicating portion (2a in Figure1) provided with a base portion projecting from the surface of 
Applicant argues, see Pages 10-12, one of ordinary skill in the art would not be inclined to modify Yonetsu with a rib surrounding the marking indicating portion as the proposed modification would render the prior art invention unsatisfactory for its intended use; Examiner agrees.  As shown in each Figure of Yonetsu, the marks (14) are formed directly within the sidewall of the surface (12A), rather than a raised surface (e.g. a rib surrounding the mark).  By forming the mark directly within the sidewall, the projection height, as well as the weight, of the mark is reduced.  Hence, providing a raised surface or rib surround the mark would results in a greater thickness and tire weight, which would negative effect the mass balance of the tire (paragraphs 0005, 0039).  As disclosed in the current application, providing a marking having the specific structure as claimed improves the legibility of the marking by providing a change in the appearance by giving a contrast between the surfaces of the marking and their reference surface (Pages 01-02 of the instant Specification).
Claims 2-7 and 22-26 are allowable at least for depending on claims 1 and 21, respectively.

“…wherein a surface of each mark is inclined in a tyre circumferential direction with respect to the reference surface, each mark has a concave portion in which a surface thereof is lower than the reference surface and a convex portion in which a surface thereof is higher than the reference surface, and the concave portion is arranged on one side in the tyre circumferential direction and the convex portion arranged on the other side in the tyre circumferential direction, and 
wherein the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion, and a surface of the base portion forms the reference surface.”
Meaning the base portion distinguishes the mark indicating portion as separate and discrete from the sidewall portion.
As discussed above, Yonetsu neither teaches nor suggest the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion, and wherein the mark indicating portion encompasses the marks.  The base portion of claim 27 equates similarly to a rib surround the mark indicating portion of claim 1 as the marking indicating portion contains the marks.  Hence, claim 27 is allowable for the same reasons as claim 1 as discussed above.  The prior art neither teaches nor suggests the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion, and a surface of the base portion forms the reference surface as the modification of Yonetsu thereof would negatively effect the mass balance of the tire, which is the primary concern of the prior art invention (paragraphs 0005, 0039).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/27/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748